DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claims 11 and 18, the limitation “a first gate electrode over the polycrystalline semiconductor layer/a gate insulating layer covering the first semiconductor layer; a first gate electrode on the gate insulating layer and overlapping the first semiconductor layer…an oxide semiconductor layer over the second gate electrode/a second semiconductor layer on the second oxide layer, including an oxide semiconductor material, and overlapping the second gate electrode…a gate insulating layer covering the polycrystalline semiconductor layer and disposed below the first gate electrode and the second gate electrode” clearly recites a structure shown in FIG. 3 of the Drawings. The recited structure of FIG. 3 requires a first thin film transistor T1 having a top gate structure and a second thin film transistor T2 having a bottom gate structure [0030], [0039], [0051]. 									The amended limitation including “wherein the first gate electrode (of the first thin film transistor) is connected to the second drain electrode (of the second thin film transistor)” is clearly directed to a structure depicted in FIG. 9 of the Drawings, where “The drain electrode SD of the switching thin film transistor ST is connected to the gate electrode DG of the driving thin film transistor DT via the drain contact hole DH penetrating the gate insulator GI” as disclosed in [00108] of the Specification. FIG. 9 clearly shows two bottom gate structures as the gate electrode SG and DG are in contact with the substrate SUB and covered by the gate insulator GI. It is not clear how the limitation requiring the top gate structure and the bottom gate structure of FIG. 3 can 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 11-14, 17-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0168666 A1 to Yan et al. (“Yan”) in view of U.S. Patent Application Publication No. 2008/0308821 A1 to Hsu (“Hsu”), U.S. Patent Application Publication No. 2012/0061665 A1 to Miyake et al. (“Miyake”), and U.S. Patent Application Publication No. 2013/0015448 A1 to Yang et al. (“Yang”).								As to claim 11, although Yan discloses a thin film transistor substrate, comprising: a substrate (100); a first thin film transistor (100a) on the substrate (100), the first thin film transistor (100a) including: a polycrystalline semiconductor layer (103); a first gate electrode (106) over the polycrystalline semiconductor layer (103); a first source electrode (118a); and a first drain electrode (118a); a second thin film transistor (100b) on the substrate (100), the second thin film transistor (100b) including: a second gate electrode (108); an oxide semiconductor layer (116) over the second gate electrode (108); a second source electrode (118b); and a second drain electrode (118b); a gate insulating layer (104) covering the polycrystalline semiconductor layer (103) and disposed below the first gate electrode (106) and the second gate electrode (108); and a common intermediate insulating layer (114), the intermediate insulating layer (114) being disposed over the gate insulating layer (104), the first gate electrode (106), and the second gate electrode (108) and under the oxide semiconductor layer (116) (See Fig. 1, ¶ 0022, ¶ 0023, ¶ 0025, ¶ 0026, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0031, ¶ As to claim 12, Yan in view of Hsu further discloses wherein: a portion of the first source electrode (118a/270) is on the second oxide layer (oxide), and is connected to a first portion (110/212) of the polycrystalline semiconductor layer (103/210) by a source contact hole (117) through the intermediate insulating layer (114/260) and the gate insulating layer (104/220); and a portion of the first drain electrode (118a/280) is on the second oxide layer (oxide), and is connected to a second portion (110/214) of the polycrystalline semiconductor layer (103/210) through a drain contact hole (117) penetrating the intermediate insulating layer (114/260) and the gate insulating layer (104/220) (See Yan Fig. 1 and Hsu Fig. 2).							As to claim 13, Yan further discloses wherein: the second source electrode (118b) contacts one portion of the oxide semiconductor layer (116); and the second drain electrode (118b) contacts another portion of the oxide semiconductor layer (116) (See Fig. 1).			 										As to claim 14, Yan in view of Hsu further discloses wherein: a portion of the second source electrode (118b) is directly on the second oxide layer (114/oxide); and a portion of the second drain electrode (118b) is directly on the second oxide layer (114/oxide) (See Yan Fig. 1 and Hsu Fig. 2).								As to claim 17, Yan in view of Hsu discloses further comprising a passivation layer (120/290) on the second oxide layer (114/oxide) to cover the first (118a) and second (118b) source electrodes, the first (118a) and second (118b) drain electrodes, As to claim 18, although Yan discloses a thin film transistor substrate, comprising: a substrate (100); a first semiconductor layer (103) on the substrate (100) and including a polycrystalline semiconductor material (103); a gate insulating layer (104) covering the first semiconductor layer (103); a first gate electrode (106) on the gate insulating layer (104) and overlapping the first semiconductor layer (103); a second gate electrode (108) on the gate insulating layer (104); a common intermediate insulating layer (114) covering the first gate electrode (106) and the second gate electrode (108); a second semiconductor layer (116) on the intermediate insulating layer (114), including an oxide semiconductor material (116), and overlapping the second gate electrode (108); a first source electrode (118a) and a first drain electrode (118a) on the intermediate insulating layer (114); and a second source electrode (118b) and a second drain electrode (118b) on the second semiconductor layer (116) (See Fig. 1, ¶ 0022, ¶ 0023, ¶ 0025, ¶ 0026, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0031, ¶ 0032, ¶ 0046), Yan does not further disclose wherein the intermediate insulating layer including a first oxide layer, a nitride layer on the first oxide layer, and a second oxide layer on the nitride layer, the second semiconductor layer on the second oxide layer, the first source electrode and the first drain electrode on the second oxide layer, wherein the first oxide layer directly contacts the gate insulating layer and covers the first and second gate electrodes, wherein the second oxide layer has a thickness larger than that of the nitride layer, wherein the second semiconductor layer directly contacts the second oxide layer, wherein the second semiconductor layer is applied for a switching thin film transistor disposed at a pixel area to select a pixel, wherein the first semiconductor layer is As to claim 19, Yan in view of Hsu further discloses wherein: the first source electrode (118a/270) is connected to a first portion (110/212) of the first semiconductor layer (103/210) through a source contact hole (117) penetrating the intermediate insulating layer (114/260) and the gate insulating layer (104/220); and the first drain electrode (118a/280) is connected to a second portion (110/214) of the first semiconductor layer (103/210) through a drain contact hole (117) penetrating the intermediate insulating layer (114/260) and the gate insulating layer (104/220) (See Yan Fig. 1 and Hsu Fig. 2).											As to claim 20, Yan further discloses wherein: the second source electrode (118b) contacts a first portion of the second semiconductor layer (116); and the second drain electrode (118b) contacts a second portion of the second semiconductor layer (116) (See Fig. 1).												As to claim 21, Yan in view of Hsu further discloses wherein: a portion of the second source electrode (118b) is directly on the second oxide layer (114/oxide); and a portion of the second drain electrode (118b) is directly on the second oxide layer (114/oxide) (See Yan Fig. 1 and Hsu Fig. 2).							As to claim 24, Yan in view of Hsu discloses further comprising a passivation layer (120/290) on the second oxide layer (114/oxide) to cover the first (118a) and second (118b) source electrodes, the first (118a) and second (118b) drain electrodes, and the second semiconductor layer (116) (See Yan Fig. 1 and Hsu Fig. 2).			As to claim 25, Yan further discloses wherein the display device is one of: a liquid crystal display device (LCD), a plasma display panel (PDP), an organic light-.
Claims 15-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0168666 A1 to Yan et al. (“Yan”), U.S. Patent Application Publication No. 2008/0308821 A1 to Hsu (“Hsu”), U.S. Patent Application Publication No. 2012/0061665 A1 to Miyake et al. (“Miyake”), and U.S. Patent Application Publication No. 2013/0015448 A1 to Yang et al. (“Yang”) as applied to claims 11 and 18 above, and further in view of U.S. Patent Application Publication No. 2012/0085998 A1 to Kwon et al. (“Kwon”). The teachings of Yan, Hsu, Miyake, and Yang have been discussed above.			As to claim 15, Yan in view of Hsu, Miyake, and Kwon further discloses wherein the intermediate insulating layer (114/GI1, B1) has a thickness of 2,500Å ~ 6,000Å (See Kwon ¶ 0064, ¶ 0066) as the nitride layer and the second oxide layer require adequate thicknesses to prevent impurity diffusion and maintain interface integrity to obtain reliability. One of ordinary skill in the art would have been able to identify optimized thicknesses for the intermediate insulating layer, where the thicknesses may be further scaled proportionally to obtain desired effects (See Yan, Hsu, Miyake, and Kwon).		As to claim 16, Yan in view of Hsu, Miyake, and Kwon further discloses wherein: the first oxide layer (oxide/10) has a thickness of 500Å ~ 1,000Å; the nitride layer (nitride/20) has a thickness of 1,000Å ~ 2,000Å; and the second oxide layer (oxide/B1) has a thickness of 1,000Å ~ 3,000Å (See Yan, Hsu, Miyake, and Kwon), where the thicknesses may be further scaled proportionally to obtain desired effects.				As to claim 22, Yan in view of Hsu, Miyake, and Kwon further discloses wherein As to claim 23, Yan in view of Hsu, Miyake, and Kwon further discloses wherein: the first oxide layer (oxide/10) has a thickness of 500Å ~ 1,000Å; the nitride layer (nitride/20) has a thickness of 1,000Å ~ 2,000Å; and the second oxide layer (oxide/B1) has a thickness of 1,000Å ~ 3,000Å (See Yan, Hsu, Miyake, and Kwon), where the thicknesses may be further scaled proportionally to obtain desired effects.	

Response to Arguments
Applicant's arguments with respect to claims 11 and 18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Saito (US 2011/0114946 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815